[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                          DECEMBER 28, 2006
                             No. 06-14650                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                 D. C. Docket No. 05-01327-CV-T-30-MSS


CYNTHIA S. PHILLIPS,

                                                      Plaintiff-Appellant,

                                  versus

AMERICAN AIRLINES, INC.,

                                                      Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (December 28, 2006)

Before WILSON, PRYOR and HILL, Circuit Judges.
PER CURIAM:

      This case was brought and settled. The parties accepted the benefits of the

release and settlement agreement. With buyer’s remorse, plaintiff returned to the

district court and asked that the case be reopened. The district court found that the

plaintiff’s case had been fully and finally resolved by settlement. The matter was

dismissed and the case closed. No appeal was taken.

      Now plaintiff returns to the district court for a third time on the same facts,

this time claiming a breach of the settlement agreement, in that she preserved her

right to additional lost wages. Defendant, while conceding plaintiff preserved this

right, contends that it also preserved its right to accept or reject her claim. Here the

defendant claims that it denied her claim, the matter is over and done with, and, as

a matter of law, plaintiff’s claim is barred by the doctrines of res judicata or

collateral estoppel. We agree.

      We have carefully reviewed the record in the case, the settlement agreement,

the briefs and the arguments of counsel contained therein. Finding no error, we

affirm the judgment of the district court based upon the well reasoned twelve-page

report and recommendation of the magistrate judge dated May 26, 2006, as

adopted by the district court.

      AFFIRMED.



                                           2